Case 1:19-cr-02324-JB Document 41 Filed 08/03/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff, Case No. CR 19-CR-02324-JB
VS.
ADAM PAIZ
Defendant,
Defendant.
ORDER TO CONTINUE

 

This matter is before the Court on Defendant's Unopposed Motion to Continue. There
being good cause shown by the Defendant and there being no objection by the government, the
Court finds the motion is well-taken and should be granted.

IT 1S HEREBY ORDERED that the jury trial in this matter currently scheduled for August

Additionally, the Court finds that a continuance is necessary to continue plea negotiations

   

6, 2020 is continued and will be rescheduled for

   

with the government. Ifa resolution is not reached, then additional time will be necessary to
prepare pretrial motions, motions in limine and prepare for trial.

The court finds that the ends of justice will be served by granting this extension of time in
which to file motions and a continuance of the trial. See United States v. Hernandez-Mejia, 406
Fed. App’x. 330, 338 (10" Cir, 2011) (“The Speedy Trial Act was intended not only to protect the
interests of defendants, but was also ‘designed with the public interest firmly in mind.””) (quoting

United States y. Toombs, 574 F.3d 1262, 1273 (10 Cir. 2009)). Additional time will allow Mr.

 
Case 1:19-cr-02324-JB Document 41 Filed 08/03/20 Page 2 of 2

Paiz to further conduct an investigation into the charges in this case, to prepare and file pretrial
motions, and to adequately prepare for trial. Additionally, a continuance will provide the parties
time to discuss a possible negotiated resolution of this matter. Such a negotiated resolution would
conserve judicial and prosecutorial resources and could also materially benefit Mr. Paiz by
providing him access to a more favorable resolution of this matter, This motion is not predicated
upon the congestion of the Court’s docket. See United States y. Hernandez-Mejia, 406 Fed. App’x,
330, 338 (10" Cir. 2011) (“The Speedy Trial Act was intended not only to protect the interests of
defendants, but was also ‘designed with the public interest in mind.’”) (quoting United States v.

Toombs, 574 F.3d 1262, 1273 (10" Cir. 2009)).

 

. flor
UNI STATES DISTRICT JUDGE

Prepared and submitted by:
Sarah M. Gorman
Attorney for Mr. Paiz

 

After weight the best interests of the public and of the Defendant with the ends of justice, the
Court finds that granting a continuance will strike a proper balance between the ends of justice
and the best interests of the public and of the Defendant for the reasons stated in the motion
requesting a continuance, filed July 10, 2020 (Doc. 38). Specifically, continuing review of
discovery, DNA and laboratory testing, securing potential expert witnesses, trial preparation
and ongoing plea negotiations outweighs the Defendant’s and the public’s interest in a speedy

igs 38 US. c Section 3161(h)(7). The pretrial Motion deadline is

Fre Court wl set the trial for : Aescbaa ben) tA Ab bop GLA A. eM (trailing
docket). This_30  -day continuance is sufficient, without being greater than necessary, for

the Defendant to oo the tasks set forth in the motion to continue.

 

 

 

 

ols| as

 
